DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: “an opening that are selectively closed” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, “the first chamber” and “the second chamber” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 9, 11-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gronauer (US 5945827, of record).
Regarding claim 1, Gronauer discloses a device for immobilizing a subject in a medical procedure (1:49 - “immobilization of the patient…magnetic resonance tomographic measurements”), the device comprising: a plurality of air-permeable cells (Fig. 2: “31”, “37”; 5:36-40, “subdivided into several chambers 37 by means of separating cross-pieces 35”); and multiple radio frequency (RF) coils configured to transmit or receive a magnetic resonance (MR) signal (5:28-32, “first partial coil 25 and the second partial coil”): wherein the device is configured to switch between a first mode and a second mode, and a change of a volume of each of at least a portion of the plurality of air-permeable cells causes the device to switch between the first mode and the second mode (Fig. 6: “valve 39”; 5:41-48, first and second modes correspond to an inflated or uninflated state).
Regarding claim 2, Gronauer discloses a first chamber defined by a first surface (Fig. 6: “chamber 37”, that is directly connected to the “valve 39”, is a first chamber which possess at least one surface), and a second chamber (Fig. 6: the second chamber is considered to be the combined “chambers 37” located to the left of the first chamber that is directly connected to the “valve 39”) defined by a second surface and the first surface (Fig. 6: the section of the claimed second chamber that contacts the left side of the claimed first chamber share a common surface, and also has a surface that is not in contact with another chamber, which is considered to be the claimed second surface).
Regarding claim 5, Gronauer discloses that the multiple RF coils are detachably coupled to the first surface (Fig. 5; 4:57-65, the coils may be detachably coupled to the vacuum cushion).
Regarding claim 6, Gronauer discloses that the first and second surfaces are selectively connected with each other (Fig. 6: first and second surfaces are connected).
Regarding claim 7, Gronauer discloses that the first surface includes an opening that is selectively closed (5:41-48).
Regarding claim 9, Gronauer discloses that the first or second chamber is at least partially filled with at least one filler material (2:4-6, “cushion is filled with a somewhat supple material”).
Regarding claim 11, Gronauer discloses that the plurality of air-permeable cells contains filler particles, movement of the filler particles is restricted within the cell (2:4-6, “cushion is filled with a somewhat supple material” – this supple material would be restricted within the cell).
	Regarding claim 12, Gronauer discloses that the movement of the filler particles contained in at least one air-permeable cell is more restrained when the device is in the
second mode as compared to when the device is in the first mode (2:19-29, “needs only to evacuate the vacuum cushion sufficiently far with the body part placed thereon until the loose particles are held in its shape”).
	Regarding claim 13, Gronauer discloses that the first mode corresponds to a positive
pressure or a constant pressure related to the cushion of the device, and the second mode corresponds to a space of vacuum or substantially of vacuum related to the immobilizing component of the device (2:19-29, “evacuate the vacuum cushion sufficiently far” – the vacuum cushion is inflated and deflated).
	Regarding claim 14, Gronauer discloses that a shape of the device in the second mode is
defined according to a shape of the at least one portion of the subject (2:19-29, “needs only to evacuate the vacuum cushion sufficiently far with the body part placed thereon until the loose particles are held in its shape”).
Regarding claim 15, Gronauer discloses that the count of the multiple RF coils arranged in the first chamber is changeable according to a location of the portion of the subject (Fig. 5; 4:57-65, the coils may be detachably coupled to the vacuum cushion – remove one or add one and the count is changed).
	Regarding claim 16, Gronauer discloses that the device further comprises a communication port connected to the multiple RF coils through which a signal collected by the
multiple RF coils is transmitted to an external device (4:42-65, coils are electrically connected for data transfer).
	Regarding claim 17, Gronauer discloses that the multiple RF coils comprise at least one local coil (5:28-32, either “first partial coil 25 and the second partial coil” may be “local”).
	Regarding claim 20, Gronauer discloses a device for immobilizing a subject in a medical procedure (1:49 - “immobilization of the patient…magnetic resonance tomographic measurements”), the device comprising: a least one chamber (Fig. 2: “31”, “37”; 5:36-40, “subdivided into several chambers 37 by means of separating cross-pieces 35”); and multiple radio frequency (RF) coils configured to transmit or receive a magnetic resonance (MR) signal (5:28-32, “first partial coil 25 and the second partial coil”), wherein the multiple RF coils are arranged in the at least one chamber, and at least one of a distribution or a count of the
multiple RF coils is changeable according to at least one of a size, a shape, or a location of the at least a portion of the subject (Fig. 5; 4:57-65, the coils may be detachably coupled to the vacuum cushion – remove one or add one and the count is changed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 3, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronauer (US 5945827, of record).
Regarding claim 3, Gronauer does not explicitly disclose that the multiple RF coils are located in the first chamber and the plurality of air-permeable cells are located in the second chamber.  However, Gronauer teaches that coils and air-permeable chamber cells are structurally integrated (Fig. 2).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply colocation of cells and chamber, as to provide appropriate structural integration of coils and supporting structure.
Regarding claim 8, while Gronauer does not explicitly disclose that the second surface comprises a valve configured to control a gas pressure in the cushion of the device, Gronauer does teach that a single valve may be used to conduct air in and through multiple chambers of an MR vacuum cushion (5:41-48, “single valve 39”).  Such a valve may be placed in any appropriate chamber to conduct air through multiple air-permeable chambers.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the valve of Gronauer to control a gas pressure within the cushion through a surface, so as to provide a well-known means of manipulating air pressure within a cavity.
Regarding claim 10, while Gronauer does not explicitly disclose that the filler material comprises at least one filler material of form particles, sponge, or cotton, Gronauer does teach that the vacuum cushion is filled with a “somewhat supple material” and that “resting comfort” is a priority (see 2:4-6).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use material such as foam, sponge, or cotton as filler material since these materials are considered to be supple and would provide relative comfort to a person resting on such material.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronauer (US 5945827, of record), as applied to claim 2 above, in view of Schmit (US 6684096).
Regarding claim 4, Gronauer does not explicitly disclose that the first surface is detachably connected to the second surface, but under the ruling of In re Dulberg (289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)), it has been decided that if it were considered desirable for any reason to obtain access to a covered structure, it would be obvious to make the covering removable for that purpose. This could be done by anyone having the ordinary skill in the art simply by making the fit sufficiently loose to permit the ready removal of the covering. Analogously, Schmit’s castable sleeve (see rejection of claim 1 above) corresponds to the claimed first surface and his expandable sleeve corresponds to the second surface, where the first and second surface cover each other and are not explicitly disclose to be detachably connected. However, under Jn re Dulberg, it would have been obvious to one of ordinary skill in the art to have Schmidt’s castable sleeve and expandable sleeve separable if it is “desirable for any reason” to obtain access to the entire structure of the castable sleeve or the expandable sleeve. It is shown in Figure 2 of Schmit that the castable sleeve and expandable sleeve are independently inflated by separate valves. In a common situation where either the castable sleeve or the expandable sleeve is damaged and requires repair, it would be desirable for the castable sleeve and the expandable sleeve to be separable, so as to allow the repair to be concentrated on the damaged component of the immobilizing system.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronauer (US 5945827, of record), as applied to claim 1 above, in view of Reese (US 2017/0095365, of record).
Regarding claim 18, Gronauer does not explicitly disclose a chamber housing the multiple RF coils and the plurality of air-permeable cells.  However, Reese teaches an enclosed device (Fig. 3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the enclosure of Reese to the device of Gronauer, as to provide an integrated and closed system.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronauer (US 5945827, of record) in view of Schmit (US 6684096, of record).
Regarding claim 19, Gronauer discloses a device for immobilizing a subject in a medical procedure, the device comprising a cushion that immobilizes at least one portion of the subject (1:49 - “immobilization of the patient…magnetic resonance tomographic measurements”), the cushion including a first chamber defined by a first surface (Fig. 6: “chamber 37”, that is directly connected to the “valve 39”, is a first chamber which possess at least one surface), and a second chamber (Fig. 6: the second chamber is considered to be the combined “chambers 37” located to the left of the first chamber that is directly connected to the “valve 39”) defined by a second surface and the first surface (Fig. 6: the section of the claimed second chamber that contacts the left side of the claimed first chamber share a common surface, and also has a surface that is not in contact with another chamber, which is considered to be the claimed second surface).  Gronauer does not explicitly disclose that the first surface is detachably connected to the second surface, but under the ruling of In re Dulberg (289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)), it has been decided that if it were considered desirable for any reason to obtain access to a covered structure, it would be obvious to make the covering removable for that purpose. This could be done by anyone having the ordinary skill in the art simply by making the fit sufficiently loose to permit the ready removal of the covering. Analogously, Schmit’s castable sleeve (see rejection of claim 1 above) corresponds to the claimed first surface and his expandable sleeve corresponds to the second surface, where the first and second surface cover each other and are not explicitly disclose to be detachably connected. However, under Jn re Dulberg, it would have been obvious to one of ordinary skill in the art to have Schmidt’s castable sleeve and expandable sleeve separable if it is “desirable for any reason” to obtain access to the entire structure of the castable sleeve or the expandable sleeve. It is shown in Figure 2 of Schmit that the castable sleeve and expandable sleeve are independently inflated by separate valves. In a common situation where either the castable sleeve or the expandable sleeve is damaged and requires repair, it would be desirable for the castable sleeve and the expandable sleeve to be separable, so as to allow the repair to be concentrated on the damaged component of the immobilizing system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793